DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

3.           In response to the Office action dated on 03/03/3033 the amendment has been received on 06/03/2022.
             Claims 1, 9, 11, 13-15 and 21 have been amended.
             Claims 1-16 and 21-24 are currently pending in this application.

Response to Arguments

4.      Applicant’s arguments, see pages 8-14, filed on 06/03/2022, with respect to claims 1-16 and 21-24 have been fully considered and are persuasive.  The appropriate claims have been amended to overcome the rejections provided in the previous Office action. Therefore, all the previous rejections of claims 1-16 and 21-24 have been withdrawn. 

Allowable Subject Matter

5.         Claims 1-16 and 21-24 are allowed.
6.         The following is an examiner’s statement of reasons for allowance:
            With respect to claim 1, the most relevant prior art, Idoine (US PAP 2008/0230707 A1) teaches a collimator for medical imaging (see abstract; Figs. 2A-6; paragraphs 0045, 0049 and 0051-0055), comprising: 

    PNG
    media_image1.png
    239
    353
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    345
    367
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    324
    202
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    354
    466
    media_image4.png
    Greyscale

a plate (14) with a top surface and a bottom surface and holes extending from the top surface to the bottom surface (see abstract; Figs. 2A-6; paragraphs 0045, 0049 and 0051-0055); wherein: 
the plate includes regions of a first type and regions of a second type that are arranged into an array; each region of the first type includes at least one of the holes; each region of the second type is free of any of the holes but fail to explicitly teach or make obvious that the regions of the first type are given a first mathematical representation and the regions of the second type are given a second mathematical representation, the array forms a first coded aperture pattern; and each region of the first type includes a second coded aperture pattern when each hole in the respective region is given the first mathematical representation and other areas in the respective region are given the second mathematical representation as claimed in combination with all of the remaining limitations of the claim.
            With respect to claim 13, the most relevant prior art, Chaney et al. (US Patent 6,580,939 B1) teach a collimating apparatus for medical imaging, comprising (see abstract; Fig. 3; column 2, lines 15-19; column 4m, lines 19-22 and column 6, lines 12-20): 

    PNG
    media_image5.png
    289
    449
    media_image5.png
    Greyscale
a plate (101) with a top surface and a bottom surface (see Fig. 3); and a plurality of holes (104), wherein each of the plurality of holes (104) extends from the top surface to the bottom surface (see Fig. 3), wherein: the plate (101) includes two or more regions (102 and 103) that are arranged into an array but fail to explicitly teach or make obvious that the array forms a first coded aperture pattern when the regions including at least one of the plurality of holes are given a first mathematical representation and the regions free of any of the plurality of holes are given a second mathematical representation; and each of the two or more regions includes a second coded aperture pattern formed by when each hole of the plurality of holes in the respective region is given the first mathematical representation and other areas in the respective region are given the second mathematical representation, wherein the second coded aperture patterns of at least two of the two or more regions are not identical as claimed in combination with all of the remaining limitations of the claim.
            With respect to claim 21, the most relevant prior art, Idoine (US PAP 2008/0230707 A1) teaches an apparatus for medical imaging (see abstract; Figs. 2A-6; paragraphs 0045, 0049, 0050 and 0055), comprising: a collimator (14) for filtering photons emitted from an object; and a detector (10) for acquiring an image from photons passing through the collimator (14), wherein the collimator includes a plate with a top surface and a bottom surface and holes extending from the top surface to the bottom surface (see abstract; Figs. 2A-6; paragraphs 0045, 0049, 0050 and 0055), the holes are distributed throughout the plate such that first regions of the plate are holey and second regions of the plate are opaque, the first and the second regions are arranged into an array 

    PNG
    media_image4.png
    354
    466
    media_image4.png
    Greyscale
but fail to explicitly teach or make obvious that the first and the second regions are collectively form a first coded aperture pattern when each first region is given a first mathematical representation and each second region is given a second mathematical representation, wherein when each hole is given the first mathematical representation and each area free of holes is given the second mathematical representation, the holes and the areas free of holes in each of the first regions form a second coded aperture pattern within the respective first region, and a collection of the holes and the areas free of holes throughout the plate forms a third coded aperture pattern as claimed in combination with all of the remaining limitations of the claim.
Claims 2-12, 14-16 and 22-24 are allowed by virtue of their dependence. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

7.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Williams et al. (US Patent 9,057,684 B2; see abstract; Figs. 2 and 12-18); Gupta et al. (US PAP 2015/0146848 A1; see abstract; Figs. 1-3; paragraph 0028); Perlman et al. (US PAP2013/0038766 A1; see abstract; Figs. 2-7; paragraphs 0028-0031, 0034 and 0036); Duerr (US PAP 2012/0027173 A1; see abstract; Fig. 9; paragraph 0042); Shefsky (US PAP 2008/0095298 A1; see abstract; Figs. 1-8; paragraphs 0006, 0023, 0025, 0030 and 0034) and Grubsky et al. (US Patent 9,250,200 B1; see abstract; Figs. 1-13; column 10, line 10 – column 11, line 63) teach the  medical imaging methods and apparatus inspecting objects using codded beams.
8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /I.K./  June 30, 2022